Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 7/28/2022.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication |20200145867 (hereinafter referred to as Tseng). 
Consider claims 1, 11, 20, Tseng teaches a method (see at least ¶ [0127], “…wireless communication, according to one example implementation of the present application. As shown in FIG. 12, node 1200 may include transceiver 1220, processor 1226, memory 1228, one or more presentation components 1234, and at least one antenna 1236…”) comprising: 
receiving, by a first wireless device from a second wireless device, sidelink control information comprising a field indicating whether to transmit a report message comprising preferred resources information of a sidelink between the first wireless device and the second wireless device (see at least ¶ [0064], Fig. 2, “…a signaling flow diagram illustrating two UEs of the same sidelink group exchanging sidelink report measurements…, …This information, in some of the present implementations, may include SL-measurement capability data (e.g., the UE's capabilities to prepare and exchange SL-measurement reports) and/or SL-measurement configuration data…”); 
in response the field, transmitting, by the first wireless device to the second wireless device and via a physical sidelink shared channel of the sidelink, the report message comprising the preferred resources information (see at least ¶ [0066], “…receiving the SL-measurement report, the UE 220 may adjust, in action 250, its SL-TxParameters by jointly considering the SL-measurement results evaluated at the UE 220 as well as the SL-measurement results included in the SL-measurement report received from the UE 210…”); and 
receiving, by the first wireless device from the second wireless device, sidelink transport blocks via one or more resources indicated by the preferred resources information (see at least ¶ [0067], “…the UE 220 may also send, in action 260, a sidelink measurement report to the UE 210. The sidelink measurement report may include the measurement results calculated at the UE 220's side. In some of the present implementations, the UE 220 may transmit the report to the UE 210 via the configured feedback channel…”). 
Consider claims 2, 12 (depends on claims 1, 11), Tseng discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Tseng teaches the sidelink control information is received in physical sidelink control channel (PSCCH) (see at least ¶ [0050], “…To measure the SL-resource pools, the UE may monitor a Physical Sidelink Control Channel (PSCCH) and/or a Physical Sidelink Shared Channel (PSSCH) on (at least) one sidelink component carrier during a specific…”).
Consider claims 3, 13 (depends on claims 1, 11), Tseng discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Tseng teaches the sidelink control information further indicates measurement information (see at least ¶ [0050], “…To measure the SL-resource pools, the UE may monitor a Physical Sidelink Control Channel (PSCCH) and/or a Physical Sidelink Shared Channel (PSSCH) on (at least) one sidelink component carrier during a specific…”).
Consider claims 4, 14 (depends on claims 1, 11), Tseng discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Tseng teaches the sidelink control information is received in a groupcast communication (see at least ¶ [0116], “…the local manager may transmit the adjusted SL-TxParamenters directly to (at least) one UE in the SL-group using an SL-groupcast approach, or an SL-unicast approach…”).
Consider claims 5, 15 (depends on claims 1, 11), Tseng discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Tseng teaches the field is a bitfield (see at least ¶ [0072], “…SL-measurement capability data (e.g., the UE's capabilities to prepare and exchange (NR/LTE) SL-measurement reports) and/or SL-measurement configuration data (e.g., which SL Pools to measure, etc.)…” and see at least ¶ [0122], Fig. 11).
Consider claims 6, 16 (depends on claims 1, 11), Tseng discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Tseng teaches determining, by the first wireless device, a geographic distance between the first wireless device and the second wireless device based on the field (see at least ¶ [0046], “…a set of UEs that are in the same sidelink group (and within a short distance from each other), the measurement results (e.g., the CBRs observed by the UEs) may be the same, or substantially similar…”).
Consider claims 7, 17 (depends on claims 1, 11), Tseng discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Tseng teaches the field comprises UE-related geographic information of the second wireless device (see at least ¶ [0046], “…a set of UEs that are in the same sidelink group (and within a short distance from each other), the measurement results (e.g., the CBRs observed by the UEs) may be the same, or substantially similar…”).
Consider claims 8, 18 (depends on claims 1, 11), Tseng discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Tseng teaches the determining the geographic distance between the first wireless device and the second wireless device comprises determining a geographic location of the second wireless device based on the UE-related geographic information (see at least ¶ [0046], “…a set of UEs that are in the same sidelink group (and within a short distance from each other), the measurement results (e.g., the CBRs observed by the UEs) may be the same, or substantially similar…”).
Consider claims 9, 19 (depends on claims 1, 11), Tseng discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Tseng teaches the determining the geographic distance between the first wireless device and the second wireless device comprises determining, by the first wireless device, a location of the first wireless device based on a global positioning system of the first wireless device or based on an indication by a base station (see at least ¶ [0046], “…a set of UEs that are in the same sidelink group (and within a short distance from each other), the measurement results (e.g., the CBRs observed by the UEs) may be the same, or substantially similar…”).
Consider claim 10 (depends on claim 1), Tseng discloses the limitations of claims 1 as applied to claim rejection 1, 11 above and further discloses:
Tseng teaches the report message further comprises on or more of: channel state information; congestion metrics; traffic characteristic information; or casting type information (see at least ¶ [0094], “…the UE 710 may send the SL-measurement report request of an NR PC5 interface (e.g., a report of the traffic congestion at the NR PC5 interface of the UE 720) through a dedicated control signaling on an LTE PC5 interface…”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645